Exhibit 10.2

SEPARATION AGREEMENT

This SEPARATION AGREEMENT (this “Agreement”) is entered into as of August 31,
2012, between Myers Industries, Inc., an Ohio corporation (“Company”), and
Donald A. Merril (“Executive”).

RECITALS

A. Executive has been employed by the Company as its Executive Vice President,
Chief Financial Officer and Secretary.

B. Executive and the Company are parties to an Employment Agreement dated
January 24, 2006 (“Employment Agreement”) and a Non-Disclosure and
Non-Competition Agreement dated January 24, 2006 (“Non-Disclosure Agreement”).

C. Executive and the Company have mutually agreed to terminate the employment
relationship effective on August 31, 2012 (the “Termination Date”).

D. Executive and the Company desire to provide for a smooth transition of
Executive’s responsibilities and to resolve all issues regarding his employment
with and separation from the Company. Accordingly, and without admitting any
liability or wrongdoing whatsoever, they are entering into this Agreement.

In consideration of the promises and mutual agreements, provisions and covenants
contained in this Agreement and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:

AGREEMENTS

1.1 Executive hereby acknowledges, covenants and agrees:

 

  (a) That his employment with the Company as Executive Vice President, Chief
Financial Officer and Secretary and the Employment Agreement are terminated
effective upon the Termination Date, and he hereby resigns from any and all
other positions held with the Company and any affiliate thereof as of the
Termination Date.

 

  (b)

To release and discharge forever the Company and its: (i) affiliated companies
and entities, (ii) present and former directors, shareholders, officers,
employees, agents and attorneys, (iii) predecessors, (iv) successors,
(v) insurance carriers, and (vi) assigns (the Company and (i) through (vi) are
sometimes hereinafter collectively referred to as the “Company and All Related
Parties”), and each of them, from all liabilities, claims, causes of action,
charges, complaints, obligations, costs, losses, damages, injuries, attorneys’
fees and other legal responsibilities, of any form whatsoever, whether known or
unknown, foreseen or unforeseen, anticipated or unanticipated, suspected or
unsuspected, manifest or latent, which Executive now owns or holds, has at any
time heretofore owned or



--------------------------------------------------------------------------------

  held or may at any time own or hold by reason of any matter or thing arising
from any cause whatsoever prior to the Effective Date of this Agreement, and
without limiting the generality of the foregoing, from all claims, demands and
causes of action based on, relating to or arising out of Executive’s status as a
shareholder, or ownership of shares, in the Company, or Executive’s employment
with the Company or any of its affiliates, compensation for such employment, or
the termination of such employment relationship, including but not limited to
claims for breach of contract, claims under the Employment Agreement,
defamation, invasion of privacy, wrongful discharge, retaliatory discharge based
on the asserted engagement of any type of protected activity or whistleblowing
including, without limitation, under the Sarbanes-Oxly Act, or those claims
arising under the Americans With Disabilities Act, the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, Ohio Revised Code
Chapter 4112, and any other federal, state or local laws prohibiting age, sex,
race, national origin, disability or any other forms of discrimination or sexual
or other forms of harassment. The foregoing shall not release any rights under
this Agreement or the obligation of the Company to indemnify or advance
expenses, or the rights to indemnification or advancement of expenses Executive
has, pursuant to any director and officer or other insurance policy the Company
maintains or has maintained (including self-insurance), the General Corporation
laws of the State of Ohio or other applicable state or jurisdiction, pursuant to
the articles of incorporation or code of regulations of the Company, or pursuant
to the Indemnification Agreement between the Executive and the Company.

 

  (c)

That (i) he has made no assignment and will make no assignment of the claims,
demands, causes of action or other rights released herein; and (ii) he will not
institute any legal or administrative proceedings or, absent an order from a
court of competent jurisdiction, participate in any manner in any civil lawsuit
or administrative proceeding based upon, arising out of or relating to any
claim, demand, cause of action or other right released herein. In the event any
such civil lawsuit or administrative proceeding is initiated by Executive or any
assignee or successor of Executive, Executive agrees to repay to the Company all
consideration paid by the Company under this Agreement upon the demand of the
Company. Executive further agrees to indemnify and hold harmless the Company and
All Related Parties against any loss or liability whatsoever, including but not
limited to reasonable attorneys’ fees, caused by or incurred in any action or
proceeding before any court or governmental agency, commission, division or
department, whether state, federal or local, which is brought by or on behalf of
Executive or Executive’s successors in interest if such action or proceeding
arises out of, is based on or is related to any claims, demands, causes of
action or other rights released herein. The foregoing shall not prohibit
Executive from filing a charge of discrimination with the Equal Employment
Opportunity Commission,

 

2



--------------------------------------------------------------------------------

  however, Executive acknowledges and agrees that this Agreement waives and
releases any right to individual relief at law or equity that Executive may
otherwise have in connection with any proceeding arising out of any such charge
of discrimination.

 

  (d) That he will not apply for or seek re-employment with the Company or any
affiliate thereof at any time in the future, and acknowledges that the Company
shall have no obligation to consider him for employment at any time in the
future.

 

  (e) To the best of his knowledge and belief, the Executive has already
reported to the Company any actions or inactions by the Company or any Related
Parties which could constitute the basis for a claimed violation of any federal,
state or local law or regulation.

2.1 The Company hereby acknowledges and agrees that upon Executive’s prior
execution of this Agreement the Company shall, following the Effective Date (as
defined in Section 3.7):

 

  (a) Pay Executive, on September 7, 2012 his current base salary earned to the
Termination Date along with all earned, but unused vacation time (five
(5) days), subject to all required federal, state and local income and
employment taxes and related deductions and withholdings.

 

  (b) Pay Executive, on the first regular payroll date following the Effective
Date, subject to all required federal, state and local income and employment
taxes and related deductions and withholdings, the following amounts:

i) Severance pay in a lump sum amount equal to the sum of one times Executive’s
base salary in effect on the Effective Date (total amount of $342,750).

ii) Severance pay in a lump sum amount equal to one times Executive’s annual
bonus at the highest rate in effect during the prior three year period
($351,244) plus any annual bonus earned but unpaid as of the Termination Date
($219,105).

iii) Tax gross-up payment in a lump sum of $608,763 to cover federal, state and
local income taxes on (i) and (ii) above and this clause (iii).

 

  (c) Reimburse Executive a sum not to exceed $7,500, for Executive’s attorney
fees incurred in connection with this Agreement, provided that evidence of such
expenses is provided to the Company.

 

  (d)

(i) Continue to pay Executive’s car expenses (including lease fees and liability
insurance) for the month of September 2012 of $1,818 per month and reimburse
Executive’s maintenance and fuel expenses in arrears for

 

3



--------------------------------------------------------------------------------

  September 2012 provided accurate substantiation of those costs are submitted
in accordance with past practices. Executive agrees to return the car to the
Company no later than September 30, 2012 in good condition (normal wear and tear
excepted).

(ii) Pay Executive, on the first regular payroll date following the Effective
Date, a lump sum amount of 26,422 as payment in full for the remaining 11 months
of car expense, maintenance and fuel reimbursement pursuant to the terms of the
Employment Agreement.

 

  (e) Pay Executive, on the first regular payroll date following the Effective
Date, a lump sum amount of $12,500 for outplacement services.

 

  (f) Pay Executive a tax gross-up payment in an amount equal to 66.67% of the
amount of any taxable payments in Sections 2.1(c)-(e) and Section 2.2,
simultaneously with the payment of any such taxable payment. For the avoidance
of doubt, the parties agree that the amount of the tax gross-up payments with
respect to the payments in Sections 2.1(d), 2.1(e) and 2.2 will be $17,616,
$8,334, and $12,603, respectively.

2.2 Executive’s coverage under the Company’s medical, dental, long term and
short term disability, life and any other insurance plans or policies in which
Executive participated immediately prior to the Effective Date, as well as any
such insurance obtained by Executive and reimbursed by the Company immediately
prior to the Effective Date will cease on the Effective Date, subject to
Executive’s right to continue medical and dental coverage pursuant to COBRA. The
Company will provide any notices regarding the foregoing as required by law. The
Company will pay Executive an amount equal to twelve (12) months COBRA premiums
for medical and dental coverage equal to $15,101 plus an amount equal to twelve
(12) months premiums for long-term disability, short-term disability and life
insurance coverage commensurate with that provided to employees of the Company
equal to $3,803. Such payment will be made in the first regular payroll date
following the Effective Date.

2.3 The Company and Executive acknowledge that Executive has a vested right
under the Company’s Executive Supplemental Retirement Plan, as amended, and
pursuant to the Amendment to the Company’s Executive Supplemental Retirement
Plan between the Executive and the Company effective December 15, 2008 (the
“SERP”), that Executive currently is vested in eight (8) years of service under
the SERP and that he is entitled to a Supplemental Vested Pension based upon
commencement of the benefit upon his attainment of age 55, pursuant to Sections
4.2 and 4.4 of the SERP. The parties agree that such Supplemental Vested Pension
to be paid Executive at age 55 is $1,666.66 per month payable for a period of
120 months ($200,000 total benefit).

2.4 The Company and Executive acknowledge that nothing herein shall affect the
stock options granted to Executive by the Company which are now vested, being a
total of 112,067 shares, and that Executive shall have a right to exercise such
vested options until January 31, 2013 pursuant to the terms of the Stock Option
Grant Agreements or

 

4



--------------------------------------------------------------------------------

Option Agreements pursuant to which they were granted, subject to any
restrictions under law. To the extent that the exercise period set forth in this
Section 2.4 is inconsistent with any Stock Option Grant Agreement or Option
Agreement evidencing such vested options, such Stock Option Grant Agreement or
Option Agreement is hereby amended to conform with this Section 2.4. The Company
agrees to assist Executive in the exercise of such options and agrees to
facilitate Executive’s filing of any Form 4s as necessary with the SEC in the
same manner it does for other executives. Executive acknowledges that the filing
of the Form 4s is ultimately his responsibility. Executive further acknowledges
(i) that if he is in possession of material non-public information concerning
the Company’s business and operations there may exist restrictions under law
regarding the manner or ability to exercise any options and sell the underlying
securities and (ii) that compliance with any such restrictions is solely
Executive’s responsibility.

2.5 The Company and Executive acknowledge that Executive is entitled to payments
aggregating $333,000 pursuant to the terms of those certain Performance Based
Cash Award Agreements between the Company and Executive dated as of March 4,
2010, March 3, 2011 and March 2, 2012.

2.6 The Company acknowledges that Executive has certain personal effects, which
are his personal possessions and which Executive shall (other than the office
furniture and certain other items which shall be professionally moved), have a
right to remove from the Company on or before the Termination Date. Executive
and the Company will cooperate in good faith in the review of the Company’s
files and documents to determine those items which Executive may retain.
Executive’s retention of any such items shall be subject to his confidentiality
and nondisclosure obligations under this Agreement and his ethical duty to
maintain client confidences.

2.7 The Company agrees to provide Executive in advance with sufficient time for
review and comment (which shall be deemed to be no less than 24-hours by
e-mail), any press release or filing to be made publicly, or with the SEC or
NYSE, which has as its subject the termination of Executive’s relationship with
the Company. Company need only provide the portion which deals with Executive.

2.8 The Company releases and forever discharges Executive, his heirs, attorneys,
successors and assigns from all liabilities, claims, causes of action, charges,
complaints, obligations, costs, losses, damages, injuries and attorneys’ fees
and other legal responsibilities, whether known or unknown, foreseen or
unforeseen, anticipated or unanticipated, suspected or unsuspected, manifest or
latent, which the Company now holds, has at any time heretofore owned or held,
or may at any time own or hold by reason of any matter or thing arising from any
cause whatsoever prior to the Effective Date of this Agreement.

2.9 That (i) the Company has made no assignment and will make no assignment of
the claims, demands, causes of action or other rights released herein; and
(ii) it will not institute or legal or administrative proceedings or, absent an
order from a court of competent jurisdiction, participate in any manner in any
civil lawsuit or administrative proceeding based upon, arising out of or
relating to any claim, demand, cause of action or other right released herein.

 

5



--------------------------------------------------------------------------------

3.0 Executive shall fully cooperate with the Company in the transition of his
duties and responsibilities by being reasonably available to answer questions
and other inquiries by telephone.

3.1 Subject to paragraph 2.1(d), Executive covenants and represents that he has
returned, or will return before the Effective Date of this Agreement, to the
Company all of the Company’s property of any kind in his possession or the
possession of his agents including, without limitation, all keys, credit cards,
files, papers, documents, and devices for holding electronic information.
Executive further agrees that he will not, without prior written consent of the
Company, directly or indirectly, disclose, reveal or communicate, or cause or
allow to be disclosed, revealed or communicated, to any third party any
confidential matters, non-public information concerning the Company, proprietary
information or trade secrets of the Company or its affiliates.

3.2 All provisions of this Agreement will be binding on and inure to the benefit
of the dependents, successors, heirs, executors, representatives, administrators
and assigns of Executive, the Company and All Related Parties.

3.3 With the exception of the Non-Disclosure Agreement, the SERP, the
indemnification rights and Indemnification Agreement, the Performance Based Cash
Award Agreements, the vested stock options, the conversion rights to any
insurance benefits, the vested rights in the Company’s profit sharing or other
retirement plan, the vested rights in Company’s 401(k) Plan, and the COBRA
rights, which all shall remain in full force and effect, this Agreement
constitutes the entire agreement among the parties and supersedes and
extinguishes all prior negotiations and agreements among the parties. It is
further agreed that, other than the payments and entitlements specifically
referenced in this Agreement, all payments due Executive as a result of his
employment or pursuant to the Employment Agreement, whether salary, severance,
bonus, commission, stock options, membership interest, stock grant or other
payments, have been made and that Executive is due no other payments whatsoever
except those specifically provided for herein.

3.4 Executive and the Company further acknowledge and agree:

 

  (a)

Neither Executive nor the Company (including Related Parties) will make any
statement or otherwise communicate, divulge or disseminate any information
regarding the events, discussions or communications relating to or leading up to
this Agreement, to any person or entity, other than the information set forth in
the Company’s Form 8-K filing regarding Executive’s separation from employment,
the Agreement and any subsequent filings required under the SEC or NYSE rules.
Nothing herein shall limit any communication Executive may have with his legal
advisor, nor by the Company with its legal advisor and independent registered
audit firm, provided that Executive and Company, as applicable, will

 

6



--------------------------------------------------------------------------------

  cause them and the Related Parties to comply with this paragraph 3.4. Further,
subject to the limitations in paragraph 3.1 hereof, nothing shall limit
Executive’s duty to respond to any request by the Company’s Board of Directors
or a Committee thereof, any attorney representing the Company, or in response to
a lawfully issued subpoena from a court or agency of competent jurisdiction,
provided that in the event Executive receives such a subpoena he shall provide
notice to the Company within two days of receipt thereof to enable the Company
to move to quash, or otherwise limit such subpoena. Further, Executive agrees
not to oppose any action by the Company in connection with any such subpoena.

 

  (b) Executive and the Company agree they will not make any disparaging remarks
about the other. Disparagement for purposes of this Agreement means to engage in
any act or omission that would in either case subject the Executive or Company
to public disrespect, scandal or ridicule or have a material adverse effect on
its business, results of operation or financial condition, reputation or
standing in the community.

 

  (c) For purposes of paragraphs 3.1 and 3.4, Executive and the Company
acknowledge that the term “Company” includes the Company and All Related Parties
as defined in paragraph 1.1(b) hereof.

 

  (d) Executive retains any and all rights he may have as a shareholder of the
Company under Ohio law, the Company’s Articles of Incorporation or Code of
Regulations except to the extent any such right is expressly waived, released,
prohibited or otherwise restricted by this Agreement.

3.5 Executive and the Company acknowledge that they understand the terms of this
Agreement, that they have had the opportunity to review it with legal counsel of
their own choosing and that they are relying solely on the contents of this
Agreement and are not relying on any other representation whatsoever as an
inducement to enter into this Agreement.

3.6 This Agreement will be construed and enforced in accordance with the laws of
the State of Ohio. This Agreement may not be varied, altered, modified,
canceled, changed or in any way amended except by written agreement of the
parties. However, by signing this Agreement, Executive agrees, without any
further consideration, to consent to any amendment necessary to avoid penalties
or excise taxes under code § 409A. The Company shall have no affirmative
obligation to amend (or propose an amendment to) this Agreement to the extent
necessary to avoid any such penalties or interest, except that it agrees to
consent to any such amendment proposed by Executive to the extent such amendment
would not materially increase the Company’s obligations hereunder.

3.7 Executive acknowledges that he is aware of his right to revoke this
Agreement at any time within the seven (7) day period following the date this
Agreement is signed by him and that, unless so revoked by written notice to the
Company, this Agreement will become effective and enforceable upon the
expiration of the seven (7) day revocation

 

7



--------------------------------------------------------------------------------

period (“Effective Date”). Executive further acknowledges that the payments to
him specified in this Agreement will be paid only after the expiration of such
seven (7) day revocation period.

3.8 Company and Executive further acknowledge that (a) they have read this
Agreement, (b) the Company has offered Executive a period of 21 days to consider
whether to enter into it and has either considered this Agreement and its terms
for that period of time or has knowingly and voluntarily waived his right to do
so, (c) they have been advised in writing to consult with an attorney prior to
signing, (d) they are each signing it voluntarily with full knowledge that it is
intended, to the maximum extent permitted by law, as a complete release and
waiver of all claims, and without any coercion, undue influence, threat or
intimidation of any kind or type whatsoever, and (e) nothing herein constitutes
any admission of liability or wrongdoing on the part of the Executive or the
Company. Company represents that it has the full authority to enter into this
Agreement and that the terms and conditions are fully binding upon it.

3.9. NOTICES. For purposes of this Agreement, all communications provided for
herein shall be in writing and shall be deemed to have been duly given when hand
delivered or mailed by United States Express mail, postage prepaid, addressed as
follows:

 

(a)    If the notice is to the Company:   

Myers Industries, Inc.

1293 South Main Street

Akron, OH 44301

Attn: Chief Executive Officer

   With a Copy to:   

Benesch, Friedlander, Coplan & Aronoff, LLP

200 Public Square, Suite #2300

Cleveland, OH 44114-2378

Attn: Megan L. Mehalko, Esq.

(b)    If the notice is to the Executive:   

Mr. Donald A. Merril

4513 Bridle Trail

Akron, OH 44333

   With a Copy to:   

Brennan, Manna & Diamond

75 East Market Street

Akron, OH 44308

Attn: John N. Childs, Esq.

or to such other address as either party hereto may have furnished to the other
in writing and in accordance herewith; except that notices of change of address
shall be effective only upon receipt.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by or on behalf of each of
the parties hereto as of the date first written above.

 

Donald A. Merril

/s/ Donald A. Merril

Myers Industries, Inc. By:  

/s/ John C. Orr

Its:  

President

 

9